Hoar, J.
The defendants do not now contend that the instructions to the jury which they asked at the trial should have been given. It is conceded that the plaintiff was entitled to recover, not merely “ the fair average wages of a master, having *369his knowledge and experience,” but of such a master when required to do unusual and extraordinary duties, under circumstances of peculiar peril and responsibility. The rule of compensation was clearly a quantum meruit, in view of all the circumstances of the case. And this, we think, fairly interpreted, was the rule actually given.
The objection now pressed is, that the jury were told that the plaintiff could recover “ what his services were worth to the defendants,” and that this might have been the whole value of the ship, if it were saved from destruction by his exertions. But it does not appear to us that the language was used in any such sense, or that the jury could have so understood it. No such standard of value was suggested. The subject under consideration was not salvage, but service rendered for wages. In estimating the value of the services, the jury were directed to consider the degree of capacity which the plaintiff possessed, and the kind and amount of labor which he was required to perform ; but nothing was said to them of the amount of property which was saved by his exertions. No request for instructions on that point was made, nor any suggestion of such a reason for exception. In, the statement to the jury that the measure of compensation was “ what the services were worth to the defendants,” their attention was called only to the quality and amount of the labor; and we are of opinion that it requires a refinement of criticism too great for practical purposes to suppose a meaning conveyed to them which the language might indeed possibly bear, but which was so foreign to the connection in which it was used, and which was not brought to the attention of the presiding judge in any such view.

Exceptions overruled.